Exhibit 99.1 October 28, 2011 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Senior Vice President Executive Vice President Investor Relations Corporate Communications (336) 733-3058 733-1478 tgjesdal@bbandt.com cynthia.williams@bbandt.com BB&T Corporation chief risk officer to speak Nov. 3 at BancAnalysts Association of Boston Conference WINSTON-SALEM, N.C. – BB&T Corporation (NYSE: BBT) today announced that Chief Risk Officer Clarke Starnes will present at the BancAnalysts Association of Boston Conference Nov. 3 at 8:55 a.m. (ET). A live webcast of Starnes’ presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. About BB&T BB&T Corporation (NYSE: BBT) is one of the largest financial services holding companies in the U.S. with $168 billion in assets and market capitalization of $14.9 billion, as of Sept. 30, 2011. Based in Winston-Salem, N.C., the company operates approximately 1,800 financial centers in 12 states and Washington, D.C., and offers a full range of consumer and commercial banking, securities brokerage, asset management, mortgage and insurance products and services. A Fortune 500 company, BB&T is consistently recognized for outstanding client satisfaction by J.D. Power and Associates, the U.S. Small Business Administration, Greenwich Associates and others. More information about BB&T and its full line of products and services is available at www.BBT.com. ###
